Citation Nr: 0421383	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a digestive 
disorder other than a hiatal hernia.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include a separate evaluation for each ear.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney




INTRODUCTION

The veteran had active service from April 1966 to January 
1968.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1998, February 2003, and April 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The RO has certified for appeal only two issues: entitlement 
to an evaluation in excess of 10 percent for tinnitus, to 
include a separate evaluation for each ear, and entitlement 
to TDIU.  However, the issues of entitlement to service 
connection for a hiatal hernia and entitlement to service 
connection for a digestive disorder other than a hiatal 
hernia are also now before the Board for appellate review; 
appeals on these issues have been pending since 1998.  The 
veteran and his representative have offered argument and 
submitted evidence pertinent to these issues and have 
indicated a belief that such matters are in appellate status.  
Therefore, under Bernard v. Brown, 4 Vet. App. 384 (1993), 
the veteran is not prejudiced by the Board's decision to 
proceed in adjudicating these claims. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Neither a hiatal hernia nor other digestive disorder is 
shown to have had its onset during or to be otherwise related 
to the veteran's period of active service.

3.  The veteran is already in receipt of a 10 percent 
disability rating, the schedular maximum, for service-
connected bilateral tinnitus.

4.  The veteran is service connected for bilateral hearing 
loss, evaluated as 30 percent disabling; sinusitis with 
headaches, evaluated as 30 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  A combined disability 
evaluation of 60 percent is in effect.  

5.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

6.  None of the veteran's claims involves a question of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  Neither a hiatal hernia nor other digestive disorder was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

2.  There is no legal basis for the assignment of a schedular 
disability evaluation in excess of 10 percent for service-
connected bilateral tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (prior 
and subsequent to June 13, 2003).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2003).

4.  The criteria for securing an advisory medical opinion 
from an independent medical expert have not been met.  38 
U.S.C.A. § 7109 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See slip op. at 3, 7-10. 

In this case, in letters dated October 2002 and December 
2003, the RO acknowledged the veteran's TDIU claim, informed 
him of the evidence needed to substantiate that claim, 
notified him of VA's newly expanded duties to notify and 
assist, and indicated that it was developing the veteran's 
appeal pursuant to the latter duty.  In addition, the RO 
explained that it would assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the source or sources of that evidence.  The RO indicated 
that it was required by law to make reasonable efforts to 
assist the veteran, including by obtaining medical records, 
employment records, or records from other Federal agencies, 
but that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent evidence.  The RO 
asked the veteran to sign the enclosed forms authorizing the 
release of his treatment records, or if he preferred, to 
obtain the records on his own initiative and send them to the 
RO.  The RO identified all evidence it had already received 
in support of the veteran's claim.  

In February 2001 and December 2003 letters, the RO 
acknowledged the veteran's service connection claims, 
informed him of the evidence needed to substantiate those 
claims, and provided him all of the previously noted 
information.  

The RO did not provide the veteran one specific document that 
could be construed as VCAA notice with regard to the issue of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include a separate evaluation for each ear.  
However, after initially denying that claim, the RO provided 
the veteran various documents, the contents of which 
collectively reflect compliance with the express requirements 
of the law as found by the Court in Pelegrini II.  

With regard to the other issues on appeal, the content of 
these various documents sent to the veteran while his appeal 
was pending considered in conjunction with the content of the 
aforementioned notices also reflect compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

Specifically, in rating decisions dated January 1998, 
February 2003, and April 2003, statements of the case issued 
in June 1998, May 2003, and March 2004, a decision issued in 
August 2003, and supplemental statements of the case issued 
in May 1999, January 2004, and March 2004, VA again notified 
the veteran of relevant laws and regulations, the reasons for 
which his claims had been denied, the evidence it had 
requested in support of his claims, the evidence it had 
considered in denying those claims, and the evidence still 
needed to substantiate the claims.  The RO also provided the 
veteran with the regulations governing VA's duties to notify 
and assist.  

The RO initially decided the veteran's service connection 
claims in January 1998, prior to the enactment of the VCAA; 
therefore, notice was not mandated at that time and under 
Pelegrini II, it was not error to provide remedial notice 
after the January 1998 decision.  See slip op. at 3, 7-10. 

With regard to the remainder of the claims, the RO provided 
the veteran notice after initially deciding the claims.  Any 
defect with respect to the timing of those notices, however, 
was harmless error for the reasons specified below.  

First, as previously indicated, in the aggregate VA met the 
content notification requirements of the VCAA.  Moreover, the 
Court, in Pelegrini II, recognized the need for and the 
validity of notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  See slip op. at 3, 7-10.  
Although the VCAA was already in effect at the time of the 
initial decision in this case, the Board observes that the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  Moreover, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to submit or identify 
additional evidence or information prior to the Board's 
consideration of his appeal.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim, any error 
in not providing a single notice to the veteran covering all 
content requirements, or any error in timing, is harmless 
error.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his appeal and 
which was available, including VA and private treatment 
records and records from the Social Security Administration 
(SSA).  VA also conducted medical inquiry in an effort to 
substantiate the veteran's service connection claims by 
affording the veteran VA examinations, during which an 
examiner addressed the etiology and the veteran's digestive 
disorders.  38 U.S.C.A.§ 5103A(d) (West 2002).  VA did not 
conduct medical inquiry in an effort to substantiate the 
veteran's claims of entitlement to an evaluation in excess of 
10 percent for tinnitus, to include a separate evaluation for 
each ear and TDIU, because, as explained below, there is no 
medical information that a professional could have furnished, 
which could possibly change the outcome of the former claim.  
Moreover, the record contained sufficient medical evidence 
addressing the severity of the veteran's disabilities.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A.  Claims for Service Connection

In written statements submitted in support of this appeal and 
during a VA examination, the veteran asserted that he was 
entitled to service connection for digestive disorders 
because, during service in 1966 or 1967, he began 
experiencing abdominal cramps, indigestion, and a tendency to 
cough up phlegm.  These symptoms allegedly continued to 
manifest regularly and necessitated treatment following 
discharge.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and diseases such as peptic ulcers became manifest to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Service records include notes that in 1960, prior to 
induction, the veteran had a left inguinal hernia for which 
he underwent an operation.  Service medical records are 
absent any complaints, findings or diagnoses relevant to the 
veteran's digestive system during service and do not include 
any diagnosis of a hiatal hernia.  Although the veteran 
reported indigestion during a separation examination 
conducted in January 1968, an examiner noted a normal 
clinical evaluation of the abdomen and viscera at that time, 
without identifying any chronic disability of the 
gastrointestinal system.

In 1970, a physician noted symptoms suggestive of a hiatal 
hernia and reflux, but 
X-rays showed no abnormalities of the esophagus, stomach and 
duodenum.  X-rays conducted in 1973 also showed no 
abnormalities of the esophagus, stomach and duodenum.   

From March 1980 to January 1986, the veteran underwent five 
right inguinal hernia repairs.  During the remainder of the 
1980s, he expressed no complaints associated with his 
digestive system and records do not show that the veteran had 
a hiatal hernia.

Since the 1990s, the veteran has sought treatment for 
multiple digestive system complaints, including diarrhea, 
abdominal pain and indigestion.  During a VA general medical 
examination conducted in July 1993, an examiner diagnosed 
recurrent right inguinal hernia with multiple repairs and 
left inguinal hernia with subsequent repair.

During treatment visits, VA and private physicians diagnosed 
a colon polyp (1990), recurrent inguinal hernia (1993), 
symptoms of a hiatal hernia, esophagitis (1994), hiatal 
hernia, reflux (1995), gastroesophageal reflux induced 
cricopharyngeous spasm, hiatal hernia, sigmoid 
diverticulosis, hemorrhoids (1996), sigmoid diverticulosis, 
gastroesophageal reflux, hiatal hernia (1997), hemorrhoids 
(1998), gastroesophageal reflux, hemorrhoids (2000), 
umbilical hernia, hiatal hernia (2001), umbilical hernia 
(repaired), reflux esophagitis, ulcerative colitis, 
ulcerative enterocolitis, cholelithiasis, hiatal hernia 
(2002), reflux esophagitis, and hiatal hernia (2003).  No 
opinions as to etiology or suggestion of a relationship to 
service was provided by these physicians with respect to any 
of the diagnoses or symptoms noted.

The Board notes that in September 1993, a private physician, 
Larry L. Hansen, M.D., noted a diagnosis of gastritis.  Dr. 
Hansen indicated that it was his belief that the veteran's 
gastritis was at least as likely as not related to the 
emotional consequences of military service.

During a VA esophagus/hiatal hernia examination in March 
2003, a VA examiner diagnosed the veteran with 
gastroesophageal reflux disease, hiatal hernia and ongoing 
dyspepsia.  The VA examiner indicated that he had reviewed 
all six volumes of the veteran's claims file before offering 
his opinion.  He then referred to an upper gastrointestinal 
series conducted in 1998, which showed a small sliding hiatal 
hernia and a small amount of gastroesophageal reflux disease, 
and indicated that, given these findings, no further testing 
was necessary.  He noted the veteran's in-service report of 
indigestion, and X-rays taken in 1970, which showed no reflux 
disease or hiatal hernia.  He opined that the veteran had had 
dyspepsia for many years, since his military days, but not a 
hiatal hernia or reflux disease.  Rather, these conditions 
were ruled out in 1970 and manifested in 1998, or earlier, 
but not as early as 1970.  He concluded that the dyspepsia, 
but no other gastrointestinal problem, at least as likely as 
not dated back to service.

In an addendum dated later that month, the VA examiner 
responded to questions posed by the RO, including whether 
dyspepsia was considered a disorder and whether the veteran's 
other symptoms were related to the dyspepsia, reflux, or 
hiatal hernia .  In response the examiner indicated that 
dyspepsia was a symptom, not a specific disease, and that 
such symptom could be caused by reflux disease and a hiatal 
hernia.  The examiner also indicated that it appeared that 
the veteran's symptoms of mild dysphasia, mild pyrosis, 
epigastric discomfort, difficulty digesting milk products, 
hematemesis, and melena were due to either reflux disease or 
a hiatal hernia or to both of these disorders.

In a second addendum dated later that month, the VA examiner 
clarified that the mild dyspepsia noted since active duty was 
not indicative of gastroesophageal reflux disease or a hiatal 
hernia.  Rather, the dyspepsia the veteran experienced since 
service involved acute periodic episodes, not a chronic 
disability of service origin.

The Board has weighed the private and VA opinions relevant to 
whether the veteran has gastritis or other gastrointestinal 
disorder of service origin.  In that regard the Board notes 
that although Dr. Hansen is a physician, his opinion as to 
the nature and etiology of the veteran's disability is not 
based on a review of the claims file.  To the extent Dr. 
Hansen relates current digestive problems to emotional 
impairment of service origin, the Board must emphasize that 
the veteran is not service connected for any psychiatric 
disorder manifested by emotional problems.  The Board 
continues to note that Dr. Hansen makes no mention of the 
veteran's in-service complaint of indigestion or his 
extensive post-service treatment and evaluation for digestive 
system complaints in arriving at his conclusion and thus, the 
basis for his medical conclusions is unclear.   

In contrast, the VA examiner completed a review of the claims 
file, referred to specific references in the record and 
provided rationale for his opinion that the veteran does not 
currently have any digestive disorder of service origin.  
Although the VA examiner who conducted the 2003 examination 
is a non-physician, he is experienced in conducting VA 
examinations and does so on a full-time basis.  That examiner 
explained that dyspepsia is a symptom, not a disability in 
and of itself, and further explained that the recurrent 
manifestations of that symptom, which the veteran has 
experienced since service, merely represent periodic acute 
episodes of pain, nausea, burning, and an upset stomach as 
opposed to being attributed to any chronic disability related 
to service.  Insofar as this opinion is based on a more 
accurate and complete consideration of the veteran's entire 
medical and other relevant history, the Board finds it more 
probative than the conclusory opinion offered by a private 
physician in connection with the veteran's appeal.

The veteran has submitted no other evidence other than his 
own assertions disputing the VA examiner's opinion or 
establishing that the other digestive system disorders noted 
above are related to his period of active service.  Given 
that the veteran is a layperson with no medical training, his 
assertions, alone, may not be considered competent evidence 
of a nexus between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board finds that neither the 
veteran's hiatal hernia, nor any other digestive disorder is 
related to his period of active service.  The Board may not 
afford the veteran the benefit of the doubt in the resolution 
of either of these claims as the positive and negative 
evidence of record is not in equipoise.  Rather, because the 
preponderance of the evidence is against each of these 
claims, the claims must be denied.  

B.  Claim for an Increased Evaluation 

The veteran seeks an increased evaluation for his service-
connected tinnitus on the basis that the 10 percent 
evaluation now assigned that disability does not accurately 
reflect the severity of the ringing in his ears.  He 
specifically seeks a separate evaluation for tinnitus in each 
ear.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran is already service-connected for bilateral 
tinnitus, which is assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), 
effective June 12, 1991.  This 10 percent rating is the 
maximum schedular rating available for tinnitus under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the Diagnostic Code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that because the 
veteran's claim was in an active stage at the time of the 
regulation change, the amended Diagnostic Code 6260, 
effective after the date of the veteran's claim, cannot be 
applied to his claim.  They submit that retroactive 
regulation application, as addressed in VAOPGCPREC 7-2003 
(November 19, 2003) (Application of Veterans Claims 
Assistance Act of 2000 to Claims Pending on Date of 
Enactment), is not appropriate.  In this precedential opinion 
VA's General Counsel ruled that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  If the 
statute or regulation is silent, VA must 
determine whether applying the new 
provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the 
May 14, 2003, regulation changes, effective June 13, 2003, 
merely clarify long-standing VA practice and as such, no 
retroactive effect is produced in applying the amended 
Diagnostic Code 6260 to the veteran's claim.  

Additionally, as noted above, the RO advised the veteran of 
the regulatory changes such that there is no prejudice in the 
Board's consideration of the amended regulation in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Board emphasizes that the cited-to amendments do not 
contain any substantive changes in the regulation that affect 
this particular case, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10 
percent evaluation - whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.  
The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507(b) (2003); Splane v. West, 
216 F.3d 1058 (Fed. Cir. 2000).  

To the extent that the veteran and his representative argue 
that VAOPGCPREC 2-03 is inadequate and incomplete as it does 
not discuss the applicability of 38 C.F.R. § 4.25(b), and, 
that such is inapplicable to the veteran's appeal because it 
was issued after the date of the veteran's claim, the Board 
again emphasizes the changes at 38 C.F.R. § 4.87, Diagnostic 
Code 6260 merely made explicit what had been a long-standing 
VA practice regarding the evaluation of bilateral tinnitus, 
and made no substantive change to the rating criteria.  The 
veteran and his representative were obviously aware of VA's 
policy, and directed all appellate arguments towards VA's 
interpretation and application of the governing regulations.  
Thus, no prejudice results in not further advising the 
veteran as to the clarifying language in the amended 
regulation.  See Bernard, supra.

The Board does, however, recognize the argument put forth by 
the veteran that the  assignment of separate ratings is 
dependent upon a finding that the disease entity is 
productive of distinct and separate symptoms, and that it is 
only the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses that is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The veteran and his 
representative argue that 38 C.F.R. § 4.25(b) is applicable 
to the veteran's claim for separate ratings for each ear.  As 
discussed previously, the contention raised is that the pre-
amended Diagnostic Code 6260 is the proper rating criteria.  
Specifically, applying the 2002 version of Diagnostic Code 
6260, the veteran and his representative argue that absent 
clear statutory language indicating that the 10 percent 
evaluation is applicable to bilateral or unilateral tinnitus, 
38 C.F.R. § 4.25(b) allows for separate 10 percent ratings 
for each ear affected by tinnitus.  Upon consideration of 38 
C.F.R. § 4.25(b), however, the Board finds that tinnitus 
cannot be considered two separate disabilities merely because 
it is perceived to affect two ears.  The Board recognizes the 
argument put forth by the veteran that in this case, as 
opposed to the general medical principles cited in the 
General Counsel opinion, his tinnitus does, in fact, 
separately affect each ear.  The record does not reflect, 
however, that the veteran possesses a recognized degree of 
medical knowledge to contradict the findings utilized in VA 
rulemaking, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), and the Board is bound to apply governing VA legal 
authority, to include precedential General Counsel opinions.  
As the General Counsel opinion makes clear, the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.  The governing rule is 
that only a single 10 percent disability rating is authorized 
for tinnitus, regardless of whether the tinnitus is perceived 
as unilateral, bilateral or in the head.  VAOPGCPREC 2-03.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-03.  On this point, the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Here, the Board continues to note that the evidence does not 
suggest that the symptoms attributable to tinnitus would be 
more appropriately evaluated under any alternate Diagnostic 
Code, or that tinnitus results in unusual disability.  Thus, 
the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), to include 38 C.F.R. § 3.321(b)(1) (2003).

C.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2003).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

In this case, the veteran is service connected for bilateral 
hearing loss, evaluated as 30 percent disabling; sinusitis 
with headaches, evaluated as 30 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  The veteran has 
no other adjudicated service-connected disabilities and has 
not raised claims of entitlement to VA compensation benefits 
based on additional disabilities.  Thus, his combined 
disability evaluation is currently 60 percent and he fails to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

As previously explained, the veteran is in receipt of the 
maximum disability evaluation assignable for tinnitus.  

Under VA's Rating Schedule, a higher evaluation for sinusitis 
(50 percent) requires evidence of radical surgery with 
chronic osteomyelitis, or, near constant sinusitis 
characterized by headaches, pain and tenderness with purulent 
discharge or crusting  after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2003).  A 
higher evaluation for hearing loss requires at least a level 
V hearing loss in one ear.  See 38 C.F.R. § 4.85 and Table 
VII (2003).  

Since filing his TDIU claim, the veteran has not alleged that 
his hearing loss is more than 30 percent disabling and 
withdrew an appeal pertinent to the propriety of the 
evaluation assigned to sinusitis.  Moreover, none of the 
competent medical evidence of record demonstrates hearing 
loss or sinusitis manifestations meeting the schedular 
criteria for a higher evaluation.  The veteran's service-
connected disabilities are thus correctly evaluated for 
purposes of determining whether unemployability exists.  

Given this fact, at the RO level, the rating board determined 
whether the veteran's case should be submitted to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  The RO concluded that the 
veteran was not unemployable by reason of his service-
connected disabilities and that such submission was not 
warranted.  After review of the relevant evidence, further 
discussed herein below, the Board agrees.

According to a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
November 2002, the veteran completed high school and had no 
additional schooling or training.  From 1969 to May 1993, he 
worked in sales at Ace Hardware.  He did not work from 1994 
to 1999, and in February 2000, his service-connected 
disabilities allegedly became so severe he was too disabled 
to work.  

In an informal TDIU claim received at the Board in September 
2002, the veteran asserted that he had attached evidence, 
namely, a written statement from Dr. Hansen, establishing 
that his service-connected disabilities rendered him 
unemployable.  However, that letter, which is dated the same 
month, indicates that the veteran is precluded from seeking 
employment due to the following conditions:  degenerative 
joint disease, peripheral vascular disease, peripheral 
neuropathy, chronic sinusitis, and a personality disorder.  
Only one of these conditions is service-connected (sinusitis) 
and Dr. Hansen does not indicate that it, alone, renders the 
veteran unable to work.  

The veteran has been seen by many other VA and private 
doctors, none of whom has confirmed that the veteran's 
service-connected disabilities, individually or in 
combination, render him unemployable.  Moreover, SSA has 
found the veteran to be unemployable primarily due to 
somatization disorder and secondarily due to generalized 
anxiety disorder, nonservice-connected disabilities.  In 
making this finding, SSA also considered many of the 
veteran's other disabilities, none of which is service 
connected.  

The veteran has submitted no evidence, other than his own 
assertions, establishing that his service-connected 
disabilities render him unemployable.  His assertions alone 
are insufficient to establish a link between his service-
connected disabilities and an inability to work.  See 
Espiritu, 2 Vet. App. at 494-5.

Based on the foregoing, the Board concludes that the criteria 
for TDIU have not been met.  The evidence is not in relative 
equipoise so as to afford the veteran the benefit of the 
doubt; rather, the preponderance of the evidence is against 
the claim and entitlement to a TDIU is not established.

D.  Expert Opinion

The Board also notes that the veteran's former representative 
contends that the complexity of the issues on appeal and the 
inadequacy of the VA examinations of record warrant an 
advisory/independent medical opinion.  According to statute, 
an opinion of an independent medical expert may be obtained 
in cases where the issue under consideration is of such 
medical complexity or controversy that it justifies 
soliciting an opinion from an independent medical expert.  38 
U.S.C.A. § 7109 (West 2002).  However, in this case, none of 
the issues is complex or controversial.  To prove entitlement 
to the benefits sought, the veteran simply needs to submit 
medical evidence linking his hiatal hernia and any digestive 
system disorder to service and establishing that his service-
connected disabilities render him unemployable.  Accordingly, 
the criteria for solicitation of a medical opinion from an 
independent medical expert have not been met.  




ORDER

Service connection for a hiatal hernia is denied.

Service connection for a digestive disorder other than a 
hiatal hernia is denied.

An evaluation in excess of 10 percent for tinnitus, including 
a separate evaluation for each ear, is denied.  

TDIU is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



